Rule 424 (b) (3) Registration No. 333-177949 CUSIP #: 63743HEF5 TRADE DATE:2/22/2013 SETTLEMENT DATE: 2/27/2013 PRICING SUPPLEMENT NO. 5ebruary 22, 2013 TO PROSPECTUS SUPPLEMENT DATED November 17, 2011 AND BASE PROSPECTUS DATED November 14, 2011 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rate Notes Principal Amount:$150,000,000 Issue Price:100% of Principal Amount Original Issue Date:2/27/2013 Maturity Date:2/27/2016 Initial Interest Rate:Determined as if the Original Issue Date was an Interest Reset Date Base Rate:USD LIBOR Spread:Plus 25 basis points Index Maturity: 3-month Interest Payment Dates: February 27, May 27, August 27, and November 27, commencing May 27, 2013 Interest Reset Dates: February 27, May 27, August 27, and November 27 Payment at Maturity:The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Redemption Date:None Agent’s Discount or Commission:0.15% Agent(s):KeyBanc Capital Markets Inc. Capacity:Agent Form of Note:Book-Entry (Book-Entry or Certificated) Other Terms:None Medium-Term Notes, Series C may be issued by the Company in an unlimited aggregate principal amount.
